Cowles, Justice.
The decree must be denied. The statute expressly inhibits the granting of one under this state of facts.
By 2 R. S. 143, § 32, it is provided, that “ No marriage shall be. annulled on the ground of force or fraud, if it shall appear *33that, at any time before the commencement of the suit, there was a voluntary cohabitation of the parties as husband and wife.” Here there has been such cohabitation from 1847 to 1854, and two children born to the parties.
Judgment must be entered denying the prayer of the plaintiff, and dismissing his complaint.